Title: Abigail Adams to Abigail Adams Smith, 8 January 1791
From: Adams, Abigail
To: Smith, Abigail Adams


My Dear Mrs. Smith,
Philadelphia, 8 January, 1791.
I received, by Mr. King, your letter of December 30th. I am uneasy if I do not hear from you once a week, though you have not any thing more to tell me than that you and your little ones are well. I think you do perfectly right in refusing to go into public during the absence of Colonel Smith. The society of a few friends is that from which most pleasure and satisfaction are to be derived. Under the wing of parents, no notice would be taken of your going into public, or mixing in any amusement; but the eyes of the world are always placed upon those whose situation may possibly subject them to censure, and even the friendly attentions of one’s acquaintance are liable to be misconstrued, so that a lady cannot possibly be too circumspect. I do not mention this to you through apprehension of your erring, but only as approving your determination.
I should spend a very dissipated winter, if I were to accept of one half the invitations I receive, particularly to the routes, or tea and cards. Even Saturday evening is not excepted, and I refused an invitation of that kind for this evening. I have been to one assembly. The dancing was very good; the company of the best kind. The President and Madam, the Vice-President and Madam, Ministers of State, and their Madams, &c.; but the room despicable; the etiquette,—it was difficult to say where it was to be found. Indeed, it was not New York; but you must not report this from me. The managers have been very polite to me and my family. I have been to one play, and here again we have been treated with much politeness. The actors came and informed us that a box was prepared for us. The Vice-President thanked them for their civility, and told them that he would attend whenever the President did. And last Wednesday we were all there. The house is equal to most of the theatres we meet with out of France. It is very neat, and prettily fitted up; the actors did their best; “The School for Scandal” was the play. I missed the divine Farren; but upon the whole it was very well performed. On Tuesday next I go to a dance at Mr. Chew’s, and on Friday sup at Mr. Clymer’s; so you see I am likely to be amused.
We have had very severe weather for several weeks; I think the coldest I have known since my return from abroad. The climate of Old England for me; people do not grow old half so fast there; two-thirds of the year here, we must freeze or melt. Public affairs go on so smoothly here, that we scarcely know that Congress are sitting; North Carolina a little delirious, and Virginia trying to give law. They make some subject for conversation; but, after all, the bluster will scarcely produce a mouse.
Present me kindly to your mamma and sisters. How I long to send for you all, as in days past; my dear little boys, too. As to John, we grow every day fonder of him. He has spent an hour this afternoon in driving his grandpapa round the room with a willow stick. I hope to see you in April. Congress will adjourn in March, and it is thought will not meet again till December.
Good night, my dear. Heaven’s blessings alight on you and yours,
A. Adams.
